DETAILED ACTION
Claims 1-38 have been canceled. Claim 39-58 have been added. Claims 39-58 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 55 objected to because of the following informalities:
Claim 55, line 1, states “the method of claim 39”. This should be changed to “the method of claim 48.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 39-45 and 48-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0227899 A1 to Yu et al. (hereinafter “Yu”).

As per claim 39, Yu a method performed by a terminal device ([0046], of Yu discloses a method performed by a UE), comprising: transmitting, to a network device, a Physical Random Access Channel (PRACH) if a beam failure is detected (Yu [0007]: In a first step of beam failure detection, UE detects a beam failure condition of the original serving beam pair link. In a third step of beam failure recovery request (BFRQ) transmission, UE transmits a BFRQ message to BS upon the triggering condition for BFRQ transmission is satisfied. [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols.), and receiving, from the network device, a Physical Downlink Control Channel (PDCCH) in response to the PRACH (Yu [0043]: to receive BS response 610 for BFRQ, UE 602 monitors PDCCH. The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602.), wherein the PDCCH is scrambled by an identity specific for the terminal device (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. monitoring a C-RNTI scrambled PDCCH).
As per claim 40, Yu discloses the method of claim 39, wherein the PDCCH is received based on resource specific for a beam failure recovery (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. Dedicated CORESET(s) is applied for monitoring BS response for BFRQ. [0036]: Beam failure recovery resources are dedicated resources).
As per claim 41, Yu discloses the method of claim 39, wherein the PDCCH is received in a resource indicated by the PRACH (Yu [0008]: The UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station when a triggering condition for beam failure recovery is satisfied. The UE monitors a response from the base station associated with the UE-identified candidate beam pair link. [0044]: NW reaction monitoring behavior at UE--monitor NW reaction on serving beam pair link, or on UE-indicated beam pair link, or on both, and actions treated as NW reaction to BFRQ. [0031]: BPL (e.g., PDCCH) (BPL is used for transmitting PDCCH)).
As per claim 42, Yu discloses the method of claim 39, wherein the PRACH indicates a beam identification information for a beam failure recovery (Yu [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events. Selection of beam failure recovery resources is based on UE's preference on BS DL beam with which to recover at least DL BS-UE communication. For example, UE 502 can select candidate BPL from the list of preferred BPLs. Thus, upon reception of the BFRQ 510, BS 501 knows UE's preference on BS DL beam and can use this beam for communicating with UE 502.).
As per claim 43, Yu discloses the method of claim 42, wherein the beam identification information indicates a new beam for the beam failure recovery (Yu [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events. Selection of beam failure recovery resources is based on UE's preference on BS DL beam with which to recover at least DL BS-UE communication. For example, UE 502 can select candidate BPL from the list of preferred BPLs. Thus, upon reception of the BFRQ 510, BS 501 knows UE's preference on BS DL beam and can use this beam for communicating with UE 502.).
As per claim 44, Yu discloses the method of claim 39, further comprising receiving, from the network device, a configuration related with a beam failure recovery via RRC signaling (Yu [0044] FIG. 7 illustrates beam failure recovery configuration for UE-initiated beam failure recovery procedure. In step 711, UE 701 receives an RRC message from BS 702 for beam failure recovery configuration.).
As per claim 45, Yu discloses the method of claim 44, wherein the PRACH is transmitted based on the configuration (Yu [0036]: UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events.).
As per claim 48, Yu discloses a method perform by a network device (Yu [0009]: a base station (BS)), comprising: receiving, from a terminal device, a Physical Random Access Channel (PRACH) indicating information related with beam failure (Yu [0009]: The BS receives a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link from the UE when a triggering condition for beam failure recovery is satisfied. [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols.)); transmitting, to the terminal device, a Physical Downlink Control Channel (PDCCH) in response the PRACH (Yu [0043]: to receive BS response 610 for BFRQ, UE 602 monitors PDCCH. The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602.), wherein the PDCCH is scrambled by identity specific for the terminal device (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. monitoring a C-RNTI scrambled PDCCH).
As per claim 49, Yu discloses the method of claim 48, wherein the PDCCH is transmitted in resources specific for a beam failure recovery (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. Dedicated CORESET(s) is applied for monitoring BS response for BFRQ. [0036]: Beam failure recovery resources are dedicated resources).
As per claim 50, Yu discloses the method of claim 48, wherein the PDCCH is transmitted in a resource indicated by the PRACH (Yu [0008]: The UE transmits a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link to the base station when a triggering condition for beam failure recovery is satisfied. The UE monitors a response from the base station associated with the UE-identified candidate beam pair link. [0044]: NW reaction monitoring behavior at UE--monitor NW reaction on serving beam pair link, or on UE-indicated beam pair link, or on both, and actions treated as NW reaction to BFRQ. [0031]: BPL (e.g., PDCCH) (BPL is used for transmitting PDCCH)).
As per claim 51, Yu discloses the method of claim 48, wherein the PRACH indicates a beam identification information for a beam failure recovery (Yu [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events. Selection of beam failure recovery resources is based on UE's preference on BS DL beam with which to recover at least DL BS-UE communication. For example, UE 502 can select candidate BPL from the list of preferred BPLs. Thus, upon reception of the BFRQ 510, BS 501 knows UE's preference on BS DL beam and can use this beam for communicating with UE 502.).
As per claim 52, Yu discloses the method of claim 51, wherein the beam identification information indicates a new beam for the beam failure recovery (Yu [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events. Selection of beam failure recovery resources is based on UE's preference on BS DL beam with which to recover at least DL BS-UE communication. For example, UE 502 can select candidate BPL from the list of preferred BPLs. Thus, upon reception of the BFRQ 510, BS 501 knows UE's preference on BS DL beam and can use this beam for communicating with UE 502.).
As per claim 53, Yu discloses the method of claim 48, further comprising transmitting, to the terminal device, a configuration related with a beam failure recovery via RRC signaling (Yu [0044] FIG. 7 illustrates beam failure recovery configuration for UE-initiated beam failure recovery procedure. In step 711, UE 701 receives an RRC message from BS 702 for beam failure recovery configuration.).
As per claim 54, Yu discloses the method of claim 53, wherein the PRACH is received based on the configuration (Yu [0036]: UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols. Beam failure recovery resources are dedicated resources, e.g., transmission behavior can reuse contention-free RACH transmission. The dedicated resources exist for individual RACH slots correspond to individual BS receiving beams. The dedicated resource may differentiate recovery events, i.e., different dedicated resources are mapped to different recovery events.).
As per claim 57, Yu discloses a terminal device comprising a processor (Yu Fig. 2, UE 202, processor 233 ) configured to: transmit, to a network device, a Physical Random Access Channel (PRACH) if a beam failure is detected (Yu [0007]: In a first step of beam failure detection, UE detects a beam failure condition of the original serving beam pair link. In a third step of beam failure recovery request (BFRQ) transmission, UE transmits a BFRQ message to BS upon the triggering condition for BFRQ transmission is satisfied. [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols.), and receive, from the network device, a Physical Downlink Control Channel (PDCCH) in response to the PRACH (Yu [0043]: to receive BS response 610 for BFRQ, UE 602 monitors PDCCH. The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602.), wherein the PDCCH is scrambled by an identity specific for the terminal device (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. monitoring a C-RNTI scrambled PDCCH).
As per claim 58, Yu discloses a network device comprising a processor (Yu Fig. 2, BS 201, Processor 213) configured to: receive, from a terminal device, a Physical Random Access Channel (PRACH) indicating information related with beam failure (Yu [0009]: The BS receives a beam failure recovery request (BFRQ) message indicating a UE-identified candidate beam pair link from the UE when a triggering condition for beam failure recovery is satisfied. [0036]: UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources. In a first embodiment, UE 502 is configured with beam failure recovery resources in Physical Random-Access Channel ( PRACH) symbols.)); transmit, to the terminal device, a Physical Downlink Control Channel (PDCCH) in response the PRACH (Yu [0043]: to receive BS response 610 for BFRQ, UE 602 monitors PDCCH. The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602.), wherein the PDCCH is scrambled by identity specific for the terminal device (Yu [0043]: The BS response 610 is transmitted by BS 601 via a PDCCH addressed to C-RNTI of UE 602. monitoring a C-RNTI scrambled PDCCH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-47 and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 39-45 and 48-54 above, and further in view of US 2018/0048375 A1 to Guo et al. (hereinafter “Guo”).

As per claim 46, Yu discloses the method of claim 39, further comprising: performing an operation for receiving a downlink transmission after a time offset from a reception of the PDCCH. 
Yu may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses performing an operation for receiving a downlink transmission after a time offset from a reception of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with Yu, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 47, Yu and Guo discloses the method of claim 46, wherein performing the operation comprises considering to receive the downlink transmission using a beam for the reception of the PDCCH.
Yu may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses wherein performing the operation comprises considering to receive the downlink transmission using a beam for the reception of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: In multi -beam based system, the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with Yu, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 55, Yu discloses the method of claim 39, further comprising: performing an operation for transmitting a downlink transmission after a time offset from the transmission of the PDCCH.
Yu may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses performing an operation for transmitting a downlink transmission after a time offset from the transmission of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with Yu, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
As per claim 56, Yu discloses the method of claim 55, further comprising transmitting the downlink transmission using a beam for the transmission of the PDCCH.
Yu may not explicitly disclose, but Guo, which is in the same field of endeavor, discloses transmitting the downlink transmission using a beam for the transmission of the PDCCH (Guo [0168] In one embodiment, the BS configures the transmit beam for a PDSCH through a DCI in PDCCH which schedules a PDSCH allocation. The DCI could contains explicitly the information of the transmit beam(s) used for a PDSCH allocation and the scheduling information for a PDSCH allocation. In one method, a UE-common DCI in one subframe could configure the transmit beam(s) used for all the PDSCH allocation in one subframe. [0253]: In multi -beam based system, the UE needs to know using which Rx mode (or Rx beams) to receive the downlink transmission including PDCCH and PDSCH. In some embodiment, one or more Rx modes are signaled to the UE, which may be used for the reception of downlink transmission, PDCCH and/or PDSCH. The signaling can include the following: the ID of Rx mode; the slot offset information, the slot index where the UE may begin to use the indicated Rx mode; and the information on downlink channel on which the UE may apply the indicated Rx mode.). The purpose of Guo relates to beam measurement and management in wireless communication systems. ([0002], of Guo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Guo with Yu, to provide a UE with necessary information for receiving a downlink ([0253], of Guo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476